DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-04-20 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HUGL_189 (US20180049189) in view of YOU_487 (US20190045487)
Claim(s) 1, 12
HUGL_189 teaches
indicating, to a device, at least one shortened physical downlink control channel monitoring set including shortened physical downlink control channel downlink control candidates to be monitored by the device in a shortened transmit time interval of the subframe, where the shortened transmit time interval is shorter in length than a subframe length transmit time interval; Base station information such as a bit map identifying at least one sPDCCH candidate to be monitored by UE. Embodiments are applicable to short TTI. <FIG(s). 1, 2; para. 0050-0060, 0071-0086, 0090, 0096, 0117, 0121>.
	transmitting, to the device, a shortened physical downlink control channel belonging to one of the at least one shortened physical downlink control channel monitoring set, UE is aware the sPDCCH candidates it needs to monitor (e.g., depending on what aggregation level it is assigned and additional information such as the bitmap) and receives/decodes said candidates. UE receives sPDCCH that includes a DCI including a DL assignment for the sTTI. <FIG(s). 1, 2; para. 0080-0087, 0090, 0096, 0117, 0121>.
where the shortened physical downlink control channel schedules downlink data packet transmissions in a shortened physical downlink shared channel within the shortened transmit time interval, and DCI received on a monitored sPDCCH carries a DL assignment for sPDSCH <para. 0117-0136>.
where the shortened physical downlink control channel also indicates an indicator that indicates at least one orthogonal frequency division multiplexing symbol within the shortened transmit time interval, eNB creates the sPDSCH resource mapping based on the indicated rate-matching around sPDCCH resources of the different logical channel groups as well as the sPDCCH resources carrying the DL assignment such that sPDSCH is rate-matched around the resources carrying the DL assignment scheduling the sPDSCH (i.e., rate-matched around the sPDCCH region carrying the DL assignment). In one embodiment, the sPDCCH candidate that is used to transmit the DL assignment for the UE is excluded from the candidate set that the UE monitors and there for does not belong to resources included in the monitoring set. Rate-match indicator indicates to the UE sPDDCH resources (groups), which can be embodied as OFDM symbols, that are not be monitored as they are reserved for sPDSCH rate-match around sPDDCH. <FIG(s). 1; para. 0080, 0083-0084, 0092-0095, 0108-0162; Claim 7>.
where the at least one orthogonal frequency division multiplexing symbol does not belong to the set of orthogonal frequency division multiplexing symbols; and rate-match indicator indicates symbols to be rate-matched around <FIG(s). 1; para. 0080, 0083-0084, 0092-0095, 0108-0162>.
	transmitting the downlink data packet transmissions in a shortened physical downlink shared channel rate-matched at least around a set of frequency resources belonging to the at least one orthogonal frequency division multiplexing symbol indicated by the indicator. sPDSCH data is transmitted to the UE rate-matched around the group of sPDCCH candidates. Accordingly the sPDSCH data is in resources that is not part of the sPDCCH resource. <FIG(s). 1, 3; para. 0077-0095, 0108-0163>.
HUGL_189 does not explicitly teach
where the at least one shortened physical downlink control channel monitoring set spans a set of orthogonal frequency division multiplexing symbols, 
However in a similar endeavor, YOU_487 teaches
where the at least one shortened physical downlink control channel monitoring set spans a set of orthogonal frequency division multiplexing symbols, sPDCCH search space/monitoring window includes multiple OFDM symbols. <FIG(s). 12, 13, 14, 15, 17; para. 0207-0222, 0230-0232, 0244-0245>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 with the embodiment(s) disclosed by YOU_487. One of ordinary skill in the art would have been motivated to make this modification in order to reduce latency relative to legacy system and/or provide a new scheme for efficiently transmitting/receiving a small amount of data or efficiently transmitting/receiving data occurring at a low frequency. See para. 00006-0008.
Claim(s) 2, 13
HUGL_189 teaches
	wherein the set of frequency resources is determined at least based on the indicator. The resources used for the sPDSCH is based on rate-matched around the sPDCCH region identified in the DCI information. <para. 0117-0136; Claim 7>.
Claim(s) 6, 17
HUGL_189 teaches
wherein higher layer signaling indicates the at least one shortened physical downlink control channel monitoring set. sPDCCH candidates can be signaled to the UE using higher layer signaling <FIG(s). 1; para. 0084, 0146-0148>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable HUGL_189 (US20180049189) in view of YOU_487 (US20190045487), and further view of Chen_670 (US20170223670)
Claim(s) 3, 14
As discussed herein for independent claim 1, HUGL_189 in view of YOU_487 teaches wherein the indicator is a first indicator, wherein the at least one orthogonal frequency division multiplexing symbol is a first at least one orthogonal frequency division multiplexing symbol, wherein the set of frequency resources is a first set of frequency resources. That is, these limitations are simply labeling the original elements with “first” to distinguish them from a subsequently introduced “second” set of similar elements and therefore do not change the scope and anticipation as it relates to the rejections in independent claim 1.
Furthermore, HUGL_189 teaches
wherein transmitting the downlink data packet transmissions comprises transmitting the downlink data packet transmissions in the shortened physical downlink shared channel rate-matched at least around the first set of frequency resources belonging to the first at least one orthogonal frequency division multiplexing symbol indicated by the first indicator, and sPDSCH resources and corresponding OFDM symbols is rate-matched around the resources carrying the DL assignment in the sPDSCH. That is, rate-matching the sPDSCH resources is based on the sPDCCH region that carries the DCI/DL assignment. The sPDCCH resources which carries DCI/DL assignment/mapping is not available for sPDSCH resources because it would be decoded in a sPDCCH region, not a sPDSCH assigned region. <para. 0117-0136>.
a physical downlink control channel that is a shortened physical downlink control channel (sPDCCH) <FIG(s). 1, 2; para. 0080, 0084-0087, 0090, 0096, 0117, 0121>.
HUGL_189 does not explicitly teach
wherein the physical downlink control channel further indicates a second indicator that indicates a second at least one orthogonal frequency division multiplexing symbol, 
wherein the method further comprises indicating a second set of frequency resources, and 
the second set of frequency resources belonging to the second at least one orthogonal frequency division multiplexing symbol indicated by the second indicator.
	However in a similar endeavor, Chen_670 teaches
wherein the physical downlink control channel further indicates a second indicator that indicates a second at least one orthogonal frequency division multiplexing symbol, 
A second set of match-rate parameters enable the device to rate-match for a second set of resources <FIG(s). 8; para. 0008, 0087-0090, 0094-0097, 0101-0103>.
wherein the method further comprises indicating a second set of frequency resources, and Each rate-matching parameters specific to a particular number of resources (e.g., second set of resources). The UE is configured by eNB for the set (e.g., by higher layer configurations such as RRC configuration) <para. 0087-0090, 0095, 0101-0103>.
the second set of frequency resources belonging to the second at least one orthogonal frequency division multiplexing symbol indicated by the second indicator. UE monitors and decodes EPDCCH on the set resource set using second rate-match parameters. The second set associated with a starting symbol of the second EDPDCCH resource set <FIG(s). 10, 11, 12, 9; para. 0097-0098, 0101-0112>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 and YOU_487 with the embodiment(s) disclosed by Chen_670. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.
Claim(s) 4, 15
HUGL_189 teaches
a physical downlink control channel that is a shortened physical downlink control channel (sPDCCH) <FIG(s). 1, 2; para. 0080, 0084-0087, 0090, 0096, 0117, 0121>.
HUGL_189 does not explicitly teach
wherein at least control information in the shortened physical downlink control channel indicates the second set of frequency resources.
However in a similar endeavor, CHEN_490 teaches
wherein at least control information in the shortened physical downlink control channel indicates the second set of frequency resources. RRC/DCI higher layer signaling in the (E)PDCCH <para. 0059, 0062, 0095-0096>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 with the embodiment(s) disclosed by CHEN_490. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.
Claim(s) 5, 16
HUGL_189 does not explicitly teach
wherein at least a configured set of resource blocks indicate the second set of frequency resources.
However in a similar endeavor, CHEN_490 teaches
wherein at least a configured set of resource blocks indicate the second set of frequency resources. <FIG(s). 4; para. 0041-0043, 0066, 0100>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 with the embodiment(s) disclosed by CHEN_490. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HUGL_189 (US20180049189) in view of YOU_487 (US20190045487), and further view of R1-1611638 (NPL_DL Control Channel Design for Shortened TTI)
Claim(s) 7, 18
HUGL_189 does not explicitly teach
wherein the indicator comprises a rate-matching indicator that at least indicates that the shortened physical downlink shared channel is not mapped to a subset of resources allocated via the shortened physical downlink control channel for the shortened physical downlink shared channel.
However in a similar endeavor, R1-1611638 teaches
wherein the indicator comprises a rate-matching indicator that at least indicates that the shortened physical downlink shared channel is not mapped to a subset of resources allocated via the shortened physical downlink control channel for the shortened physical downlink shared channel. [a sPDSCH rate matching information field identifies a separation between sPDCCH and sPDSCH resources within the sTTI block such that data allocation rate matches around the allocated sPDCCH resources. For example, the rate matching information can indicative sPDCCH resources for sPDSCH use that is matched around the DL and UL grants in the sPDCCH region (i.e., the DL and UL grants in the sPDCCH cannot be used for sPDSCH). Accordingly the indicating indicates that the sPDSCH is not mapped to the sPDCCH resources because said resources were originally allocated for the sPDCCH <FIGs. 2-3 ; Section: 2.1.3>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 and YOU_487 with the embodiment(s) disclosed by R1-1611638. One of ordinary skill in the art would have been motivated to make this modification in order to adhere to the standards 3GPP for DCI for shorted TTI. See Introduction and Discussion.

Claim(s) 8, 19
HUGL_189 does not explicitly teach
wherein the at least one shortened physical downlink control channel monitoring set further spans a first set of frequency resources, 
wherein the set of frequency resources comprises a second set of frequency resources based on the first set of frequency resources, and 
wherein transmitting the downlink data packet transmissions comprises transmitting the downlink data packet transmissions in a shortened physical downlink shared channel rate-matched at least around the first set of frequency resources and 
the second set of frequency resources belonging to the at least one orthogonal frequency division multiplexing symbol indicated by the indicator.
However in a similar endeavor, R1-1611638 teaches
R1-1611638 teaches
wherein the at least one shortened physical downlink control channel monitoring set further spans a first set of frequency resources, [Search space additionally includes sPDCCH regions allocated for DL grants in each sTTI block and/or sPDCCH regions associated with other UEs with respect to a particular UE <FIGs. 1, 2; Section: 2.1.3 >]
	wherein the set of frequency resources comprises a second set of frequency resources, wherein determining the second set of frequency resources comprises determining a second set of frequency resources at least based on the first set of frequency resources, and [UE will look for both DL and UL grants assigned to it in sPDCCH search space. The UE determines the start of the first UL grant based on rate matching information field decoded in a DL grant which is included in the sPDCCH region. Therefore the determining of the grants in the sPDCCH search space is based on the assignments resources found in the sPDCCH. <FIGs. 2-3 ; Section: 2.1.3; Proposal #4-#5>]
wherein transmitting the downlink data packet transmissions comprises transmitting the downlink data packet transmissions in a shortened physical downlink shared channel rate-matched at least around the first set of frequency resources and the second set of frequency resources belonging to the at least one orthogonal frequency division multiplexing symbol indicated by the indicator.[The UE decodes the sPDSCH based on the rate-match indicator indicating where the UL grants are allocated in the sPDCCH. Accordingly resources corresponding to the UL grants are not available for the sPDSCH as they are actually being used by the sPDCCH for grant transmission. That is, decoding sPDCCH includes rate-matching around the UL and DL and grants to try to efficiently reuse this unallocated sPDCCH control space (i.e., decode further sPDCCH regions outside the UL/DL grant regions). <FIG. 3-5; Section: 2.1.3, Proposal #4; Table 1>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 and YOU_487 with the embodiment(s) disclosed by R1-1611638. One of ordinary skill in the art would have been motivated to make this modification in order to adhere to the standards 3GPP for DCI for shorted TTI. See Introduction and Discussion.
Claim(s) 9, 20
HUGL_189 does not explicitly teach
wherein the set of orthogonal frequency division multiplexing symbols comprises a set of a plurality of orthogonal frequency division multiplexing symbols, 
	wherein the set of frequency resources comprises a set of a plurality of frequency resources.
However in a similar endeavor, YOU_487 teaches
wherein the set of orthogonal frequency division multiplexing symbols comprises a set of a plurality of orthogonal frequency division multiplexing symbols, sPDCCH search space/monitoring window includes multiple OFDM symbols. <FIG(s). 12, 13, 14, 15, 17; para. 0207-0222, 0230-0232, 0244-0245>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 with the embodiment(s) disclosed by YOU_487. One of ordinary skill in the art would have been motivated to make this modification in order to reduce latency relative to legacy system and/or provide a new scheme for efficiently transmitting/receiving a small amount of data or efficiently transmitting/receiving data occurring at a low frequency. See para. 00006-0008.
However in a similar endeavor, R1-1611638 teaches
	wherein the set of frequency resources comprises a set of a plurality of frequency resources. [UE identifies a plurality of regions corresponding to frequencies in which it will decode. For example FIG. 1 shows several sPDSCH frequency regions <FIGs. 1 ; Section: 2.1.3>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 and YOU_487 with the embodiment(s) disclosed by R1-1611638. One of ordinary skill in the art would have been motivated to make this modification in order to adhere to the standards 3GPP for DCI for shorted TTI. See Introduction and Discussion.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over R1-1611638 (NPL_DL Control Channel Design for Shortened TTI) in view of YOU_487 (US20190045487), and further view of Chen_670 (US20170223670)
Claim(s) 15
R1-1611638 teaches
wherein the indicator is a first indicator, [rate matching information field <FIGs. 2-3 ; Section: 2.1.3>]
	wherein the at least one orthogonal frequency division multiplexing symbol is a first at least one orthogonal frequency division multiplexing symbol, [at least one symbol corresponding to indicated sPDCCH resources outside the UL/DL grant allocation <FIGs. 2-3 ; Section: 2.1.3>]
	wherein the set of frequency resources is a first set of frequency resources, [sPDSCH in a particular aggregation level among several aggregation levels corresponds to different frequency regions <FIGs. 2-3 ; Section: 2.1.3>]
wherein decoding comprises decoding the shortened physical downlink shared channel based on the first set of frequency resources belonging to the first at least one orthogonal frequency division multiplexing symbol indicated by the first indicator being not available for the shortened physical downlink shared channel, and [Decoding sPDSCH includes rate-matching around the UL and DL and grants to try to efficiently reuse this unallocated sPDCCH control space. In another embodiment, decoding sPDSCH includes using rate matching information to allow unused sPDCCH resources to be configured as sPDSCH resources. <FIG. 3-5; Section: 2.1.3, Proposal #4; Table 1>]
a physical downlink control channel that is a shortened physical downlink control channel (sPDCCH) [<FIGs. 1 ; Section: 2.1.3 >]
R1-1611638 does not explicitly teach
	wherein a physical downlink control channel further indicates a second indicator that indicates a second at least one orthogonal frequency division multiplexing symbol, 
	wherein the method further comprises determining a second set of frequency resources, 
	wherein decoding comprises decoding the physical downlink shared channel based on the first set of frequency resources belonging to the first at least one orthogonal frequency division multiplexing symbol indicated by the first indicator being not available for the shortened physical downlink shared channel, and 
the second set of frequency resources belonging to the second at least one orthogonal frequency division multiplexing symbol indicated by the second indicator being not available for the physical downlink shared channel.
However in a similar endeavor, Chen_670 teaches
	wherein a physical downlink control channel further indicates a second indicator that indicates a second at least one orthogonal frequency division multiplexing symbol, A second set of match-rate parameters enable the device to rate-match for a second set of resources <FIG(s). 8; para. 0008, 0087-0090, 0094-0097, 0101-0103>.
	wherein the method further comprises determining a second set of frequency resources, Each rate-matching parameters specific to a particular number of resources (e.g., second set of resources). The UE is configured by eNB for the set (e.g., by higher layer configurations such as RRC configuration) <para. 0087-0090, 0095, 0101-0103>.
the second set of frequency resources belonging to the second at least one orthogonal frequency division multiplexing symbol indicated by the second indicator being not available for the physical downlink shared channel. UE monitors and decodes EPDCCH on the set resource set using second rate-match parameters. The second set associated with a starting symbol of the second EDPDCCH resource set <FIG(s). 10, 11, 12, 9; para. 0097-0098, 0101-0112>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by R1-1611638 and YOU_487 with the embodiment(s) disclosed by Chen_670. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.
Claim(s) 16
R1-1611638 teaches
physical downlink control channel that is a shortened physical downlink control channel (sPDCCH) [<FIGs. 1 ; Section: 2.1.3 >]
R1-1611638 does not explicitly teach
wherein the second set of frequency resources are determined at least based on control information in a physical downlink control channel.
However in a similar endeavor, CHEN_490 teaches
	wherein the second set of frequency resources are determined at least based on control information in a physical downlink control channel. RRC/DCI higher layer signaling in the (E)PDCCH <para. 0059, 0062, 0095-0096>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by R1-1611638 with the embodiment(s) disclosed by CHEN_490. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 10, 11
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowable subject matter
Claim 10 requires
wherein the at least one shortened physical downlink control channel monitoring set comprises a first shortened physical downlink control channel monitoring set that spans a first set of orthogonal frequency division multiplexing symbols, and 
wherein the at least one orthogonal frequency division multiplexing symbol belongs to a second shortened physical downlink control channel monitoring set spanning a second set of orthogonal frequency division multiplexing symbols, 
where the first set of orthogonal frequency division multiplexing symbols is a subset of the second set of orthogonal frequency division multiplexing symbols.

In other words, the sPDCCH monitoring set comprises at least a first sPDCCH set spanning first symbols and the at least one OFDM symbol is in a second first sPDCCH set spanning second symbols. The first symbols are a subset of the second symbols. 
Since each of the first sPDCCH set, first symbols, second sPDCCH set and second symbols are claimed using different descriptors (e.g., first, second) the Examiner has interpreted these four elements are different distinct such that the first sPDCCH set and second sPDCCH set are independent and different sets (e.g., first sPDCCH set is not equated to the second sPDCCH set). Further the Examiner has interpreted ‘subset’ to require that the total number of second OFDM symbols must be greater than the total number of first OFDM symbols due to the limitation “where the first set of orthogonal frequency division multiplexing symbols is a subset of the second set of orthogonal frequency division multiplexing symbols.” Consequently the second OFDM symbols cannot be equated to the first OFDM symbols.
Closest art Lee  (US20190098622) teaches a sPDCCH candidates to be monitored can be split among sPDCCH regions but does not disclose an at least one OFDM symbol that is (1) rate-matched around and (2) belongs to a second sPDCCH set to be monitored having second symbols and (3) within (i.e., a subset) those second symbols are a first symbols which are part of a first monitoring set associated with another monitoring set.

Relevant Cited References
US20190098622

Response to Arguments
The following arguments in the Reply have been fully considered but they are persuasive:
USC112b
With regards to “around” with respect to rate-matching the Reply argues the term is not subjective because 
the term "around" is used to describe what frequency resources the sPDSCH is rate-matched around as described in the Specification
"rate matching around" is a term of art as supported in 3GPP R1-161168.
The Examiner is persuaded and the rejected is withdrawn. 
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art Rejections
With regards to HUGL_189 and independent claims 1, 12 the Reply argues that HUGL_189 fails to teach the limitation “wherein the at least one orthogonal frequency division multiplexing symbol does not belong to the set of orthogonal frequency division multiplexing symbols” because the received DL assignment scheduling a sPDSCH is not included in the rate-matching indication (see page 16). It appears the Reply’s argument is suggesting that the claimed indicator needs to indicate that the OFDM symbol does not belong to the set of OFDM symbols. 
However, the limitation in question is reciting a requirement of the ‘at least one OFDM symbol” not a requirement of the indicator. As we see from the full paragraph below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The first ‘where’ clause describes a requirement of an indicator (that it indicates the at least one OFDM symbol within the sTTI). The second ‘where’ clause describes a requirement of at least one OFDM symbol (that the symbol does not belong to the set). The first and second clauses are effectively two distinct, clauses. Consequently, a broadest reasonable interpretation of the claim does not require the indicator indicates that the symbol does not belong to the set. 
It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The claims are not commensurate with the arguments and therefore the reference(s) are/is still proper. 
HUGL_189 teaches a sPDCCH candidate that is used to transmit the DL assignment for the UE is excluded from the candidate set that the UE monitors (i.e., rate-matched around the sPDCCH region carrying the DL assignment). <FIG(s). 1; para. 0080, 0083-0084, 0092-0095, 0108-0162; Claim 7>. Therefore HUGL_189 teaches the clause that the OFDM symbol does not belong to the set of symbols.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415